[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Here the defendant Commissioner of Transportation seeks to strike the third count of the complaint. He cites Cumba v.Ridgefield, 177 Conn. 270 where a rotting tree limb over the highway was held not to be a defect in the highway. The plaintiff, however, cites Dean v. Sharon, 72 Conn. 677 (1900) where rocks projected into the highway being deposited by water running along the highway was held to be a highway defect.
The complaint alleges a rock from a defective highway embankment fell upon the highway and caused the plaintiff's motorcycle to crash. CT Page 14158
The court in these circumstances denies the motion to strike.
McDONALD, J.